Citation Nr: 0507741	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  98-02 056	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to a rating in excess of 30 percent prior to 
September 5, 2000 for post-traumatic stress disorder (PTSD).




ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from October 1962 to March 
1967 and from September 1968 to July 1976.

This matter came before the Board of Veterans' Appeals 
(Board) initially on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (St. Petersburg RO) of 
the Department of Veterans Affairs (VA).  Subsequently, the 
case was transferred to the Winston-Salem, North Carolina, 
Regional Office (Winston-Salem RO).

In a January 2001 hearing officer decision issued in February 
2001, the veteran's rating for PTSD was increased from 10 
percent to 30 percent effective from November 1, 1995.  In a 
November 2002 decision issued in December 2002, the Winston-
Salem RO granted a temporary total rating (TTR) because of 
hospitalization under 38 C.F.R. § 4.29 (2002), effective from 
May 1, 2002, and assigned a 70 percent rating for PTSD, 
effective from June 1, 2002.

In May 2001, the Board remanded the case to the Winston-Salem 
RO for additional development.  In an April 2003 decision, 
the Board determined that the veteran was not entitled to a 
30 percent rating prior to September 5, 2000; granted a 100 
percent rating for PTSD from September 5, 2000; denied 
entitlement to a total disability rating based on 
unemployability (TDIU) prior to September 5, 2000; and 
dismissed as moot the veteran's claim to a TDIU for the 
period after September 4, 2000.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), challenging the denial of a rating in excess 
of 30 percent for PTSD prior to September 5, 2000.  In a 
December 2003 Joint Motion for Remand (Joint Motion), the 
parties asked that the matter be remanded to the Board so as 
to ensure compliance with the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) , Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), with regard to the 
Board's determination that an evaluation in excess of 30 
percent for PTSD was not warranted prior to September 5, 
2000.  By Order entered in January 2004, the Court granted 
this motion, vacated that part of the April 2003 Board 
decision that denied a rating in excess of 30 percent for 
PTSD prior to September 5, 2000, and remanded the case to the 
Board for readjudication and disposition consistent with the 
Joint Motion.  The appeal on the remaining issues was 
dismissed.  

In January 2004, the veteran was informed by the Board that 
VA has revoked the authority of Mr. R. Edward Bates to 
represent VA claimants effective July 28, 2003.  The veteran 
was informed that therefore Mr. Bates, who had represented 
the veteran, could no longer represent him.  The veteran was 
also informed of what choices he had, as well as what he 
needed to do.  The veteran was advised that if the Board did 
not hear from him or a new representative of the veteran in 
30 days, the Board would assume that the veteran wanted to 
represent himself, and that the Board would resume review of 
the appeal.  No response was received from the veteran 
concerning representation.

In April 2002, the Board remanded the case for development 
consistent with the Joint Motion.  The case is now before the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the increased rating claim addressed in this 
decision.

2.  Prior to February 3, 1997, the veteran's PTSD was 
productive of definite impairment in the ability to establish 
or maintain effective or wholesome relationships with people, 
and psychoneurotic symptoms that resulted in reduction in 
flexibility, efficiency and reliability levels so as to 
produce definite social impairment and occupational and 
social impairment due to mild or transient symptoms such as 
depressed mood, anxiety, chronic sleep impairment, and poor 
concentration; it was not manifested by psychoneurotic 
symptoms that resulted in such reduction in reliability, 
flexibility, and efficiency levels so as to produce 
considerable industrial impairment or by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; and impaired abstract thinking.

3.  After February 2, 1997 and prior to September 5, 2000, 
the veteran's PTSD was productive of considerable impairment 
in the ability to establish or maintain effective or 
favorable relationships with people, and psychoneurotic 
symptoms that result in such reduction in reliability, 
flexibility, and efficiency levels as to produce considerable 
industrial impairment and was neither productive of severe 
impairment in the ability to obtain or retain employment nor 
of occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for PTSD prior to February 3, 1997 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2004); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).

2.  Resolving all reasonable doubt in favor of the veteran, 
the schedular criteria for a 50 percent rating for PTSD after 
February 3, 1997 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.130, 
Diagnostic Code 9411 (2004); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, during the pendency of the appeal, the VCAA 
was passed and became effective.  It essentially eliminated 
the requirement that a claimant submit evidence of a well-
grounded claim and provides that VA will notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. 
§ 3.156(a), which is effective August 29, 2001.  

With regard to VA's compliance with the April 2004 Board 
remand, the Board notes that VA was instructed to ensure 
compliance with the VA's redefined duty to notify a claimant 
as set forth in the VCAA and to specifically inform the 
veteran as to what portion of the evidence he is 
required/expected to submit, and which portion of the 
evidence the VA would attempt to obtain in order to assist 
the veteran in substantiating his increased rating claim.  In 
a May 2004 letter to the veteran, VA informed the veteran 
that to establish entitlement to an increased rating the 
evidence must show that his service-connected disability 
(PTSD) had gotten worse and that he could submit evidence 
showing that his PTSD ha[d] increased in severity prior to 
September 5, 2000.  Such evidence might be a statement from 
his doctor, containing physical and clinical findings, and 
the dates of examinations and tests; statements from the 
veteran or other individuals who are able to describe from 
their knowledge and personal observations in what manner his 
disability had worsened; and the dates and places of 
treatment by VA and non-VA health care providers so that VA 
could obtain pertinent treatment records.  The veteran was 
encouraged to let VA know of any other evidence or 
information that would support his claim and/or to send any 
evidence in his possession to VA.  That letter referred the 
veteran back to the April 2004 remand, previous rating 
decisions, statement of the case, and supplemental statements 
of the case (SSOCs) for information already obtained by VA 
and stated that VA was responsible for getting relevant 
records held by any federal agency and would make reasonable 
efforts to get relevant records not held by any federal 
agency, if the veteran provided enough information about such 
records so that VA could request them.  Ultimately, VA 
informed the veteran that it was his responsibility to make 
sure that VA received any requested records that were in the 
possession of the federal department or agency.  In December 
2004, VA readjudicated the veteran's claim and furnished an 
SSOC to the veteran.  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's April 
2004 remand consistent with the Joint Motion.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

The Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
assistance to the appellant is required to comply with the 
duty to assist mandated by 38 U.S.C.A. § 5103A (West 2002).  
The appellant was afforded the opportunity to provide lay or 
medical evidence, which might support the issue addressed in 
this decision.  After examining the record, the Board is 
satisfied that all relevant facts pertaining to the veteran's 
increased rating claim have been properly developed as 
service, non-VA, and VA medical records, Social Security 
Administration printouts, VA examination reports, and lay 
statements from the veteran and his former attorney have been 
associated with the file.  The RO, in a March 7, 2000 letter, 
notified the veteran's attorney that three unsuccessful 
attempts had been made to obtain records from Dr. Zande at 
two different addresses and asked that he provide copies of 
these treatment records, if the veteran wanted them to be 
considered.  In a June 2000 response, the veteran indicated 
that he did not think that the private physician would send 
the records because VA had not paid for all of the veteran's 
fee-basis visits.  Moreover, in an April 2004 statement, the 
veteran indicated that he did not have anything else to 
submit and requested that we proceed immediately with 
adjudication of his appeal.

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the various 
VA examination reports, VA treatment reports, which evaluate 
the status of the veteran's PTSD and its effect on his 
employability, are adequate for determining whether a higher 
disability rating is warranted prior to September 5, 2000.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made before November 9, 2000, the date the 
VCAA was enacted, and thus prior to the promulgation of the 
implementing regulations.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In a November 1995 rating decision, VA denied entitlement to 
a TDIU and, in a January 1998 rating decision, VA denied 
entitlement to an increased rating in excess of 10 percent 
for PTSD and confirmed its earlier denial of entitlement to a 
TDIU prior to the enactment of the VCAA.  Later, in a January 
2001 rating action, VA assigned a 30 percent rating for the 
veteran's PTSD and confirmed denial of a TDIU.  Only after 
the January 1998 rating action was promulgated, in VCAA 
letters dated in July 2001 and May 2004, and an SSOC issued 
in December 2004, did VA provide initial notice of the 
provisions of the VCAA and more fully advise the appellant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence had, or would be, 
obtained by VA, and the need for the claimant to let VA know 
of any evidence or information that would support his claim.  
In the VCAA letters, VA also indicated that it would assist 
the veteran in getting evidence.  In an SOC and three SSOCs, 
VA gave notice to the appellant regarding what information 
and evidence had been submitted and considered.  In various 
letters, an SOC, three SSOCs, and a May 2004 VCAA letter, VA 
also informed the appellant of what information and evidence 
is needed to substantiate his claim and what information he 
needed to submit and what VA had done or would do.  As noted 
above, in an April 2004 statement, the veteran indicated that 
he did not have anything else to submit and requested that we 
proceed immediately with adjudication of his appeal.  Even 
so, in a December 2004 letter, the VA gave the appellant an 
additional 60 days to submit additional evidence.  He did not 
respond.  

There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002); see also Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C.A. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing the AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication notice constitutes harmless error, especially 
since an AOJ determination that is "affirmed" by the Board 
is subsumed by the appellate decision and becomes the single 
and sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2004).  There simply 
is no "adverse determination" for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C.A. § 5108 to proffer new and material evidence 
simply because an AOJ decision is appealed to the Board.  
Rather, it is only after a decision of either the AOJ or the 
Board becomes final that a claimant has to surmount the 
reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in variously-dated letters to the appellant, an 
SOC, and SSOCs, the VA informed him of what information he 
needed to establish a higher rating for his service-connected 
disability, and that he should send in information describing 
additional evidence or the evidence itself.  While the notice 
VA provided to the appellant in July 2001 and May 2004 was 
not given prior to the initial AOJ adjudication of the claim, 
the notice was provided by VA prior to the transfer of the 
appellant's case to the Board after remand and the content of 
the notice and various duty to assist letters, along with the 
SOC and SSOCs, generally complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices.  In light of the above, to decide the appeal 
regarding the claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.

In this case, although the VCAA notice letters that were 
provided to the appellant do not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  By various informational 
letters, in particular the May 2004 VCAA letter, an SOC, 
three SSOCs, and their accompanying cover letters, VA 
satisfied the fourth element of the notice requirements.  The 
December 2004 SSOC provided the regulations implementing the 
provisions of the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice have 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See VAOPGCPREC 7-2004.  


Factual Background

In September 1990, the veteran was readmitted voluntarily to 
the Fayetteville VAMC less than three days after discharge 
with complaints of having more and more nightmares since his 
discharge on September 7, 1990.  The veteran stated that he 
was becoming more isolated, very socially withdrawn, very 
irritable, and hypervigilant to the point of about to lose 
control of his impulses.  On admission, he admitted that he 
had had an alcohol problem since 1965 and had completed two 
alcohol rehab programs, the last in February 1990.  When 
admitted, in August 1990, he was detoxed, but he was not 
interested in a refresher course.  On this admission, the 
veteran was alert with clear sensorium and oriented times 
four.  He was hypervigilant, very easily startled, depressed, 
and teary with poor self-esteem.  Overall, long- and short-
term memory was intact.  He denied suicidal or homicidal 
thoughts; he also denied delusions or hallucinations.  The 
veteran had average intelligence.  His speech was coherent 
and relevant.  He was started on milieu therapy, 
chemotherapy, and individual therapy, which allowed him to 
maintain his impulses better and, with improvement of 
depression, there was a reduction of his nightmares with a 
concomitant improvement in his sleep pattern and self-esteem.  
A psychological consultation reflected diagnostic impressions 
of alcohol dependency, PTSD, and possible personality 
disorder, passive-aggressive type.  The diagnosis were PTSD, 
delayed, chronic with acute exacerbation, and alcohol abuse 
continuous.  The prognosis was guarded.

In November 1990, the veteran was hospitalized at the 
Fayetteville VAMC with complaints of bad dreams and 
nightmares about the war, worse for the past six to seven 
months.  He admitted to drinking alcohol since his last 
hospitalization.  The veteran was noted to have a strong 
alcohol odor with unsteady gait and needing assistance, on 
admission.  He was unkempt with slurred speech.  The veteran 
was detoxified using Librium, after which he complained of 
depression and insomnia.  The final diagnoses were continuous 
alcohol dependence and rule out PTSD.  

A March 1992 VA hospital discharge summary report reflects 
treatment for chronic alcohol dependence, major depression, 
and PTSD.  The veteran's global assessment of functioning 
(GAF) score was 60 present, 50 past.  On admission, the 
veteran admitted that he had been drinking two cases of beer 
a day for several days.  He stated that he had prior 
hospitalizations for drinking, first at Ft. Bragg and then at 
the Fayetteville VAMC, where he was also treated for PTSD.  
The veteran reported that his current marriage was stable but 
damage by his alcoholism.  On examination, the veteran had 
good memory, good eye contact, and was alert and appropriate.  
His mood was depressed; calculations were slow to poor.  But 
he had accurate interpretation of proverbs.  The veteran 
stated that his depression came and went.  Usually he had too 
much pressure at his job and irritability with colleagues, 
but his calculations were good.  He could not tolerate his 
father-in-law, who lived with the veteran and his wife.  The 
veteran indicated that he was having nightmares about Vietnam 
twice a week and that he drank to evade the problem.  He was 
positive for auditory hallucinations with the last episode a 
week earlier.  Treatment consisted of a detoxification 
program, daily group therapy, individual therapy, alcoholics 
anonymous meetings, and stress reduction and management 
classes.  

An October 1992 VA hospital discharge report reflects a 
diagnosis of PTSD.  The veteran was admitted to participate 
in an inpatient PTSD program at the Miami VAMC.  At the time 
of evaluation, the veteran complained of poor sleep, chronic 
nightmares, and inability to keep a job.  He also showed 
significant depressive manifestations.  The veteran was 
carpenter by trade and had been unemployed for the last 
several months.  On mental status examination, he was alert, 
pleasant, cooperative, and oriented times three.  The veteran 
denied suicidal or homicidal ideations or intentions.  His 
mood was euthymic.  He also denied any auditory or visual 
hallucinations.  His cognitive functions were essentially 
within normal limits.  During his stay, the veteran made 
significant advances and had improved but all of his 
presenting complaints remained only partially resolved.

At a January 1993 VA examination, the veteran reported that 
he had been married twice.  The first marriage lasted from 
1964 to 1983 and produced two sons.  After a divorce, he 
remarried and was still married.  In January 1991, he moved 
to Florida and worked for about nine months as a carpenter, 
when he was laid off in November 1991 and never went back to 
work.  The veteran indicated that he had been hospitalized 
twice at the Miami VAMC.  He complained about continuing 
sleep problems, nightmares, and the fact that he was 
basically alone or got quite upset and tense when around 
people.  In his speech, there was no evidence of problems in 
orientation and he had fair memory for remote as well as 
recent events.  There was no evidence of delusional thinking 
and no auditory or hallucinatory experiences were elicited.  
The examiner found that the veteran continued to be 
depressed, unable to free himself from the feeling that life 
had little to offer him in the future.  The diagnosis was 
PTSD with depression.

VA treatment records show continuing group and/or individual 
therapy for alcohol dependence/withdrawal and PTSD.  An April 
1993 record reflects that the veteran's main concern was 
coping with intrusive thoughts of Vietnam, anxiety, and the 
present stressors of unemployment and the care of his father-
in-law.

In a January 1994 rating decision, the St. Petersburg RO 
granted service connection for PTSD and assigned TTRs under 
38 C.F.R. § 4.29 for two periods of hospitalization at the 
Miami VAMC from January 9, 1992 through March 31, 1992 and 
from July 7, 1992 through October 31, 1992.  In between those 
periods and from November 1, 1992, the St. Petersburg RO 
assigned a 10 percent rating for PTSD.  

An April 1994 VA hospital discharge summary report showed 
treatment for PTSD, dysthymia, and chronic alcohol 
dependence.  The veteran's GAF scores were 55 current, 50 
past.  On admission, he reported that he had problems with 
alcohol and PTSD, complaining of depression and nightmares.  
The veteran reported that he had started drinking to medicate 
himself and that he had stopped his antidepressants because 
he was feeling okay.  He had a chronic history of threatening 
nightmares, irritability around people, hyperarousal state, 
flashbacks, and for possible social isolation.  The last six 
months he reported emotional guilt, depressed mood, 
tearfulness, restless sleep, and a relapse with drinking beer 
up to 24 cans a day and a history of blackouts.  He had 
worked at the VAMC for nine months.  He indicated that, after 
stopping his medications, he got into trouble with flashbacks 
and nightmares and started drinking again after 18 months of 
abstinence.  The veteran stated that he had a lot of anger 
and resentments about many things and was upset about people 
calling him a baby killer after his return from Vietnam.  On 
examination, he was quiet and alert with depressed mood.  The 
veteran stated that he felt guilty, resentful, and hopeful 
but helpless; he presented with hand tremors and appeared 
anxious.  It was felt that he was experiencing dysthymia, 
PTSD, and alcohol dependence.  

An October 1994 VA hospital summary report reveals that the 
veteran was employed at the Miami VAMC and that he sought 
treatment due to decompensation of his condition brought 
about by having witnessed people being killed in Miami and, 
as a result, the veteran started drinking again.  On 
admission, the veteran was described as anhedonic, very 
depressed, and fatigued with difficulty falling asleep and 
inability to concentrate.  The veteran stated that he had 
pointed a gun to his mouth, but later recanted this account.  
He denied auditory or visual hallucinations.  The veteran 
reported that he had been having suicidal ideations, but 
denied any plans or intentions or homicidal ideations.  His 
concentration was poor and his attention span was very 
limited.  The veteran's memory was good for immediate recall 
and positive for remote.  At the time of discharge, the 
veteran was alert, oriented, in excellent spirits, and 
looking forward to going home and starting work.

In September 1995, the RO received reports from the Fort 
Lauderdale Hospital indicating that the veteran was admitted 
three times between August 1994 and January 1995 -- four days 
in August 1994, five days in September 1994, and six days in 
January 1995 -- for alcohol abuse and dependency and 
withdrawals.  On admission in August 1994, the veteran was 
alert, cooperative, and in no apparent distress.  His speech 
was coherent and logical with no looseness of associations or 
flight of ideas.  His affect was congruent with mood, which 
was somewhat dysthymic.  He was oriented to all spheres.  His 
memory was intact to recent and remote events.  Cognitive 
functions appeared to be intact.  The veteran denied suicidal 
or homicidal ideations.  He also denied auditory or visual 
hallucinations.  His insight and judgment were considered to 
be intact.  The veteran stated that he drank beer as 
medication and admitted that he did not have control.  The 
diagnostic impression was atypical depression with psychotic 
features by history, rule out schizoaffective disorder, PTSD, 
alcohol abuse and dependency and withdrawals, and rule out 
borderline personality disorder.  The September 1994 hospital 
report reflected that the veteran had not been compliant on 
outpatient basis and had resumed drinking as soon as he left 
the hospital a month ago.  On admission, the veteran was 
alert, cooperative, and in no apparent distress.  His speech 
was coherent and logical with no looseness of associations or 
flight of ideas.  His affect was congruent with mood, which 
was neutral.  He was oriented to all spheres.  His memory was 
intact to recent and remote events.  Cognitive functions 
appeared to be intact.  The veteran denied suicidal or 
homicidal ideations.  He also denied auditory or visual 
hallucinations.  His insight and judgment were considered to 
be intact.  Mild withdrawal symptoms were evident.  The 
diagnostic impressions included alcohol dependency and abuse, 
mild withdrawals, and PTSD by history.  On admission in 
January 1995 for detoxification from alcohol, the veteran 
acknowledged that he had trouble with alcohol and reported 
that he had nightmares and thought continuously about 
Vietnam, which so upset him that he drank.  The clinical 
findings on admission and the diagnostic impressions were 
basically identical to those for the September 1994 
hospitalization.

Additional VA treatment records received in September 1998, 
show continuing group and/or individual therapy for alcohol 
dependence/withdrawal, dysthymia, depression, and PTSD.  An 
October 1994 mental hygiene progress note reveals that the 
veteran was assigned to an alcohol group but had only 
attended once.  The veteran appeared depressed and had been 
drinking.  The VA social worker noted that the veteran seemed 
to use the hospital and clinic when his feelings became 
overwhelming.  Even though he was attending PTSD group 
therapy, because he had not been following through with 
alcohol treatment, his affect was anger and he feared loss of 
control.  A May 1995 record reveals that the veteran was in a 
good mood, while a June 1995 record reflects that he had had 
a bad week that included a verbal altercation at work with a 
nurse.  In July 1995, the veteran was agitated, angry, 
tearful, and felt that he was about to explode, but he did 
not know what was wrong.  But in a contemporaneous note, a VA 
social worker indicated that the veteran had admitted to 
drinking 12 beers within a week's time, six in one day, 
adding that he was in denial on working toward preventing 
relapse and did not use coping skills.  Otherwise, the 
veteran was cooperative and pleasant.  Later, the veteran 
decided to be admitted for the comprehensive inpatient 
treatment program. 

Between August and October 1995, the veteran again was 
hospitalized by VA for PTSD and alcohol dependence in early 
remission.  He complained of being depressed, having trouble 
sleeping, feeling agitated, and having trouble with alcohol 
use.  On admission, the veteran reported difficulty 
concentrating and trouble with memory.  His mood was sad; his 
effect was depressed.  The veteran denied auditory or visual 
hallucinations.  On examination, the veteran was neatly and 
casually groomed, alert and oriented times three.  Cognition 
was grossly intact.  Affect was stable and somewhat blunted.  
Speech was soft, goal-directed and coherent.  His mood was 
calm.  The veteran did report some paranoid ideations related 
to feeling that neighbors and family were against him.  No 
frank delusions were elicited.  He denied suicidal or 
homicidal ideations or plans.  After admission, the veteran 
continued to complain of trouble sleeping and frequent 
awakenings with nightmares.  His Elavil dose was increased.  
At discharge, there was no evidence of psychotic symptoms and 
the veteran was not suicidal or homicidal.

In a September 1996 response for records, the Fayetteville, 
North Carolina VAMC indicated that the veteran's records had 
been retired and that he was last seen in 1990.

In an October 1997 statement, the veteran's attorney revealed 
that the veteran was not receiving Social Security disability 
benefits.

In November 1997, the veteran's attorney submitted copies of 
two questionnaires about the veteran's employment situation.  
The responses to these questionnaires reflect that the 
veteran could not sustain a full day's work without extra 
periods of rest throughout a regular work week; that the 
veteran's rate of production decreased in the month prior to 
the date he last worked; and that he was unable to tolerate 
job stress and had difficulty cooperating or getting along 
with co-workers/public.  The veteran was out of work on 
several days for his PTSD, having to use annual leave in lieu 
of sick leave.  From February 3, 1997 through October 31, 
1997, the veteran used 157.75 hours of annual leave and 52.75 
hours of sick leave.

In a January 1998 decision, the St. Petersburg RO denied the 
veteran's claims for an increased rating and for entitlement 
to a TDIU.

Pursuant to a November 1998 request, the Winston-Salem RO 
received VA treatment records dated from May 1994 to July 
1997 showing treatment for PTSD, which were discussed 
earlier.

VA treatment records from November 1996 to September 2000, 
received in April 2002, reflect continuing treatment for 
PTSD.  A November 1996 admission assessment reveals that the 
veteran was transferred from the Miami VAMC about two months 
ago and had been out of medications for a month.  The veteran 
reported that he was unable to sleep due to nightmares and 
flashbacks; that he avoided his wife because he did not want 
to be around anyone; that he felt a general feeling of 
uselessness; and that he did well when he was on his 
medication and did not want a repeat of being out of control.  
He admitted that he was trying to go without medications but 
realized that he could not.  The veteran denied suicidal or 
homicidal ideation.  He was well groomed, alert, oriented, 
verbal, and a cooperative individual.  The veteran appeared 
calm; eye contact was good.  His speech was normal and 
thought content appropriate.  His insight and judgment were 
good.  But his mood was a little intense.  His mental status 
examination score was 26, having difficulty only with 
calculations.  The initial impression was PTSD.  

A May 1999 VA record following a spill of coil cleaner for an 
air conditioner reveals that the veteran's mood was down, 
noting that two to three days a week he had nightmares.  The 
assessment was PTSD with a GAF of 50.  A September 1999 VA 
record reflects that the veteran worked in engineering at the 
VAMC and was able to work independently and not around others 
much.  For the past six weeks, the veteran complained that he 
had become more sleepy with decreased mood and his dreams had 
changed to situations he had never experienced and more death 
themes.  He indicated that he was more withdrawn and that his 
wife was his only friend but he did not want to be around her 
anymore either.  The veteran had the full spectrum of PTSD 
symptoms.  On examination, he was clean shaven with no overt 
psychotic symptoms.  He was alert and oriented times three.  
His speech was short and directed.  His affect was 
constricted.  The veteran denied suicidal or homicidal 
ideations or intentions.  His mood was down.  The assessment 
was PTSD with a GAF of 48.  Findings and assessment were 
similar at an April 2000 visit, but the examiner noted that 
the veteran's shift changed and that Dr. Zande never got paid 
by VA and only saw the veteran four times and was not seeing 
him now.  At a September 2000 visit, the veteran stated that 
he worked on a rotating shift, which was not as good in 
promoting sleep.  His mood was down.  At work, he saw only 
one other co-worker and they worked in different areas so he 
was essentially pretty much independent and alone much of the 
time, which helped him to maintain employment with his level 
of PTSD symptoms.  The assessment was PTSD and depression, 
moderate to marked, with a GAF score of 45.

At a September 2000 VA social and industrial survey, the 
veteran explained that the only time he felt some peace was 
when he was fishing.  He reported that he had no friends and 
that he and his wife did not go out or socialize very much.  
The veteran related a work history involving alcohol abuse 
and conflict with others.  He stated that he missed many days 
of work due to his emotional problems.  The veteran denied 
the use of alcohol in the past two years.  He was currently 
employed and apparently able to fulfill his duties with the 
help of his supervisor who was understanding and flexible.  
The VA social worker did not feel that the veteran would be 
able to maintain a position where he had to be in contact 
with groups of people or where the stress level was 
significant.  His capacity for employment was certainly 
limited by his service-connected PTSD.  He remained employed 
at the VAMC so, obviously, he had some remote potential for 
maintaining employment.  If his position was to change or his 
supervisor was replaced, however the social worker doubted 
that the veteran would be able to maintain his employment. 

At a VA examination, the same day, the veteran was alert, 
cooperative, neatly and casually dressed.  He answered 
questions and volunteered information.  There were no loose 
associations or flight of ideas, no bizarre motor movements 
or tics.  His mood was cooperative and pleasant though 
somewhat tense.  Affect was appropriate.  There were no 
delusions, hallucinations, ideas of reference, or 
suspiciousness.  The veteran reported nightmares of 
occasional flashbacks.  He was oriented times three.  His 
memory was good.  Insight and judgment appeared to be 
adequate, as did intellectual capacity.  The diagnoses were 
PTSD and major depression in partial remission.  His GAF 
score of 55.  The examiner added that the veteran had 
moderate symptoms and difficulty in social and occupational 
functioning, with few friends and conflicts with co-workers.  
The examiner commented that the veteran was working full-time 
and had a job that enabled him to avoid situations where he 
came in contact with crowds and somewhat frequent contact 
with others.  He added that the veteran had some enjoyments, 
which he liked to do by himself.  The examiner stated that 
the veteran's employment activity was limited somewhat by the 
fact that he did not handle situations where he would have to 
encounter frequent periods of supervision and observation 
during his workday.

Analysis

The appellant contends, prior to September 5, 2000, that his 
service-connected PTSD was more severe than the assigned 
disability rating suggests and rendered him unemployable.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. § 
4.1.  Where service connection has already been established 
and an increase in the disability rating is at issue, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

As noted earlier, following service discharge, the veteran 
was hospitalized for PTSD and alcohol abuse.  The Board 
observes that, in Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 
2001), reh'g en banc denied, 268 F.3d 1340 (2001), the 
Federal Circuit Court held that 38 U.S.C.A. § 1110 (West 
2002) does not preclude compensation for an alcohol or drug 
abuse disability secondary to a service-connected disability 
(for example, PTSD), or use of an alcohol or drug abuse 
disability as evidence of the increased severity of a 
service-connected disability.  Moreover, when it is not 
possible to separate the effects of a service-connected 
psychiatric disorder from a nonservice-connected psychiatric 
disorder, 38 C.F.R. § 3.102 (requiring favorable resolution 
of reasonable doubt), dictates that all signs and symptoms be 
attributed to the service-connected psychiatric disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam).  

During the pendency of this appeal, the criteria for 
diagnosing and evaluating psychiatric disorders were changed.  
See 61 Fed. Reg. 52,695, 52,695-52,702 
(Nov. 7, 1996) (codified at 38 C.F.R. §§ 4.125-4.130 (2002)) 
("current" regulations).  Therefore, the Board has analyzed 
the veteran's claim under both sets of criteria.  VAOPGCPREC 
7-2003.

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 30 percent evaluation 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
flexibility, efficiency, and reliability levels as to produce 
definite social impairment.  A 50 percent evaluation requires 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency levels as to produce 
considerable industrial impairment.  A 70 percent evaluation 
requires severe impairment in the ability to establish and 
maintain effective or favorable relationships with people; 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation 
requires virtual isolation in the community, totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality, or demonstrable inability to obtain 
or retain employment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
evaluation may be assigned under the above rating criteria as 
long as the veteran meets one of three listed criteria: total 
isolation; gross repudiation of reality; and/or 
unemployability.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see also 
38 C.F.R. § 4.21 (1996).  

The Board notes that where the only compensable service-
connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes a 
veteran from securing or following a substantially gainful 
occupation, the mental disorder shall be assigned 100 percent 
schedular evaluation under the appropriate diagnostic code.  
See 38 C.F.R. § 4.16 (c) (1996).  The Board observes that 
38 C.F.R. § 4.16 (c) was deleted from the Rating Schedule, 
effective November 7, 1996 with the amendments for mental 
disorder.  That notwithstanding, section 4.16(c) is still for 
consideration in this case, as the veteran's claim for an 
increased rating was filed before the regulatory change 
occurred.  

In response to an invitation by the Court to construe the 
term "definite" in a manner that would quantify the degree of 
impairment, VA's General Counsel concluded that "definite" is 
to be construed as "distinct, unambiguous, and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93; see also Hood v. 
Brown, 4 Vet. App. 301 (1993).  The Board is bound by this 
interpretation of the term "definite."

According to the current regulations, a mental disorder shall 
be evaluated "based on all the evidence of record that bears 
on occupational and social impairment rather than solely on 
the examiner's assessment of the level of disability at the 
moment of examination."  38 C.F.R. § 4.126(a) (2004).

Under the current regulations, a 30 percent evaluation is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent evaluation is assigned if there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment in short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work relationships.  
A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
assigned if there is total social and occupational impairment 
due to symptoms including gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Rating in Excess of 30 Percent before February 3, 1997

Under the former criteria, there is no persuasive evidence 
that the veteran's PTSD in and of itself produced more than a 
definite (30 percent) degree of social and industrial 
impairment prior to February 3, 1997.  The relevant evidence 
demonstrates that the veteran's PTSD prior to February 3, 
1997 was manifested primarily by symptoms of sleep 
difficulties, depression, poor concentration, and some 
isolation and resulted in some impairment of social and 
occupational functioning.  The veteran's PTSD did not produce 
considerable industrial impairment.  From June 1993 until 
1996, when he moved back to North Carolina where he worked in 
housekeeping at Durham VAMC, the veteran was employed in 
housekeeping at the Miami VAMC.  The evidence indicates that, 
in general, the veteran's PTSD prior to February 3, 1997 was 
productive of symptomatology that approximated occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, warranting a 30 percent rating and no 
more, under the current schedular criteria.  

In this regard, the Board observes that the veteran's GAF 
scores generally ranged from 50 to 55.  A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers).  See 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) ((DSM-IV) adopted by VA at 38 C.F.R. §§ 4.125 and 
4.126 (2004)).  Treatment providers did not indicate that the 
veteran's psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in his ability 
to obtain or retain employment due to PTSD alone.  The Board 
is cognizant that a GAF score is not determinative by itself.  
Looking at the other evidence of record, the Board notes that 
the veteran's PTSD is not characterized by symptomatology 
that includes circumstantial, circumlocutory, or stereotype 
speech, difficulty understanding complex commands, impairment 
in short-term and long-term memory, impaired judgment, and 
impaired abstract thinking.  For example, the October 1995 VA 
hospital summary report reflects that the veteran reported 
emotional detachment from friends and family.  It also 
reveals that the veteran have been working for the VA system 
of for three years in the maintenance department and that he 
was currently married for the second time for eight years.  
The veteran reported having close contact with his children 
from his former marriage and being on friendly terms with his 
ex-wife.  Even though he reported difficulty concentrating 
and trouble with memory, his speech was clear, coherent, and 
relevant.  No psychomotor retardation was observed.  His 
cognition was grossly intact.  His effect was stable and 
somewhat blunted.  His mood was calm.  The veteran reported 
that his mood was much better since he had stopped drinking 
and he also felt less isolated.  He showed fair insight and 
judgment and he was cooperative and a good historian.  
Similar findings were noted in other VA treatment and VA and 
non-VA hospital records during this time period. 

A 50 percent rating was not warranted prior to February 3, 
1997, as the medical evidence overall does not show that the 
veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity.  In 
support of this conclusion, the Board notes that there is no 
medical evidence of psychoneurotic symptoms that result in 
such reduction in reliability, flexibility, and efficiency 
levels as to produce considerable industrial impairment or of 
impairment in thought processes or communication, difficulty 
in understanding complex commands, impaired judgment, 
persistent delusions or hallucinations, inability to perform 
activities of daily living, panic attacks more than once a 
week, or disorientation to time or place.  The evidence when 
considered in its totality does not present a picture of 
impairment for a 50 percent rating as contemplated by the 
former or current rating criteria.  Thus, the preponderance 
of the evidence is against the assignment of a rating in 
excess of 30 percent for the veteran's PTSD prior to February 
3, 1997.  Consequently, the Board finds a 30 percent rating, 
and no more, was warranted prior to February 3, 1997.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2004).

Rating in Excess of 30 Percent after February 2, 1997

The evidence shows that, after February 2, 1997, the 
veteran's PTSD was productive of considerable impairment in 
the ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment.  It was manifested by frequent nightmares, 
irritability, impaired impulse control, with some periods of 
aggressive behavior, continuous depression, anxiety, chronic 
sleep impairment, and social isolation.  The veteran 
exhibited occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work relationships.  
These findings support a conclusion that, due to his PTSD, 
the veteran suffered considerable industrial impairment, thus 
warranting a 50 percent rating under both the former and 
current regulations.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996); Johnson v. Brown, 7 Vet. App. 95, 96 (1994); see 
also 38 C.F.R. § 4.21 (1996).  

In reaching this determination, the Board finds particularly 
probative the responses to two questionnaires about the 
veteran's employment situation submitted by the veteran's 
former attorney.  The responses to these questionnaires 
reflect that the veteran could not sustain a full day's work 
without extra periods of rest throughout a regular work week; 
that the veteran's rate of production decreased in the month 
prior to the date he last worked; and that he was unable to 
tolerate job stress and had difficulty cooperating or getting 
along with co-workers/public.  The veteran was absent from 
work several days due to his PTSD, having to use annual leave 
in lieu of sick leave.  From February 3, 1997 through October 
31, 1997, the veteran used 157.75 hours of annual leave and 
52.75 hours of sick leave.  A November 1996 admission 
assessment reflects that the veteran was transferred from the 
Miami VAMC about two months earlier and had been out of 
medications for a month.  The veteran reported that he was 
unable to sleep due to nightmares and flashbacks; that he 
avoided his wife because he did not want to be around anyone; 
that he felt and general feeling of uselessness; and that he 
did well when he was on his medication and did not want a 
repeat of being out of control.  He admitted that he was 
trying to go without medications but realized that he could 
not.  His mood was down.  The veteran's GAF score was 48.  
Findings and assessment were similar at an April 2000, but 
the examiner noted that the veteran's shift changed and that 
Dr. Zande only saw the veteran four time and was not seeing 
him then.  At a September 2000 visit, the veteran stated that 
he worked on a rotating shift, which was not as good in 
promoting sleep.  His mood was down.  At work, he saw only 
one other co-worker and they worked in different areas so he 
was essentially pretty much independent and alone much of the 
time, which helped him to maintain employment with his level 
of PTSD symptoms.  The assessment was PTSD and depression, 
moderate to marked, with a GAF score of 45.  The Board 
observes that a GAF score of 41-50 indicates serious symptoms 
and serious impairment in social, occupational, or school 
functioning (e.g., no friends).  See DSM-IV.  

In view of the foregoing, and with resolution of all 
reasonable doubt in the veteran's favor, the Board concludes 
that, after February 2, 1997 and before September 5, 2000, 
the veteran's PTSD produced considerable industrial 
impairment but was not of such severity and persistence to 
result in severe impairment in his ability to obtain or 
retain employment; as such, the former criteria for a 50 
percent rating are met. 


ORDER

An increased rating in excess of 30 percent for PTSD prior to 
February 3, 1997 is denied.

A higher rating of 50 percent for PTSD is granted after 
February 2, 1997, subject to the law and regulations 
governing the payment of VA monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


